DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/07/2021 has been entered.

Preliminary Remarks
This is a reply to the amendments filed on 10/15/2021, in which, claims 1, 6, 10, 14, 19, and 23 have been amended; and claim 24 has been added. Claims 1-10 and 12-24 remain pending in the present application with claims 1, 14, and 23 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 10/15/2021 with respect to amended claims 1, 14, and 23 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (WO 2015027953 A1, hereinafter referred to as “Fan”) in view of Könning (DE 102004056445 A1, hereinafter referred to as “Könning”), and further in view of Chen et al. (US 20070046830 A1, hereinafter referred to as “Chen”).
Regarding claim 1, Fan discloses a method for displaying a dynamic image, performed by a terminal (see Fan, paragraph [0015]: “The disclosed method may be applied in a smart terminal such as a smart phone, a tablet computer, a personal computer, an intelligent wearable device, etc. , for dynamic image processing”), wherein the method comprises: 
obtaining, from a video file based on a preset factor, a plurality of pieces of image frame data in a one-to-one correspondence to a plurality of image frames (see Fan, paragraph [0024]: “Based on the time t, the ship′s initial position in the image p0 and through the sine function, the intermediate position information at different times relative to the initial position in the time sequence may be obtained”), wherein the dynamic image comprises the plurality of image frames (see Fan, paragraph [0028]: “the image frames obtained based on all the intermediate positions may compose an animated image or a local dynamic image”); and 

Regarding claim 1, Fan discloses all the claimed limitations with the exception of the preset factor comprises weather data that is obtained by the terminal, wherein the video file comprises at least one of the following image frames: image frames representing different time points, image frames representing different angles of a three-dimensional object, or image frames representing different weather; decoding the plurality of pieces of image frame data to obtain the plurality of image frames.
Könning from the same or similar fields of endeavor discloses the preset factor comprises weather data that is obtained by the terminal (see Könning, paragraphs [0022]-[0026]: “the display device divides the video file into n = 3 time sections, each 9 minutes in length, by means of a corresponding, suitable application program. In 1a Each time segment is represented by an associated image B1, B2, B3 at the beginning of the relevant period, wherein in the 1a as in the other figures, the images shown B1, B2, B3 are simplified to the effect that only the current weather situation is illustrated”), wherein the video file comprises at least one of the following image frames: image frames representing different time points, image frames representing different angles of a three-dimensional object, or image frames representing different weather (see Könning, paragraphs [0026]: “There the picture assigned to the minute 18 is a transition to cloudy weather plays and the image sequence for Thunderstorm is sought, chooses the user in Figure 2a shows the time period corresponding to the minute 18, d. H. Combination K3, out.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Könning with the Fan. The motivation for doing so would ensure the system to have the ability to use the method for finding a searched image sequence in a video file at a mobile communication terminal disclosed in Könning to obtain images representing different weather by dividing the video file to n time segments and to display representative image associated to time based segments accordingly thus obtaining video file comprises weather data from a terminal wherein the video file comprises at least one of the image frames representing different time points or image frames representing different weather in order to obtain different image frame data according to the different preset factor and to decode image frame data accordingly therefore presenting an effect of the dynamic image.
Regarding claim 1, the combination teachings of Fan and Könning as discussed above disclose all the claimed limitations with the exception of decoding the plurality of pieces of image frame data to obtain the plurality of image frames.
Chen from the same or similar fields of endeavor discloses decoding the plurality of pieces of image frame data to obtain the plurality of image frames (see Chen, paragraph [0030]: “digital video data is decompressed and decoded into a series of still frames according to the encoding format of the digital video data by an appropriate decoding apparatus”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chen with the teachings as in Fan and Könning. The motivation for doing so would ensure the system to have the ability to use the method and an apparatus for capturing consecutive frames in digital video disclosed in Chen to decode digital video data into a series of still frames according to the encoding format of the digital video data by an appropriate decoding apparatus thus decoding the plurality of pieces of image frame data to obtain the plurality of image frames in order to reduce the bandwidth of the video signal by compressing and decompressing it.
 claim 2, the combination teachings of Fan, Könning, and Chen as discussed above also disclose the method according to claim 1, wherein the obtaining, from the video file based on the preset factor, the plurality of pieces of image frame data in the one-to-one correspondence to the plurality of image frames comprises: 
successively obtaining one piece of image frame data from the video file in a preset sequence based on the preset factor (see Fan, paragraph [0035]: “obtain an image frame at each time point, and based on the image frame at each time point, an animated image is generated”); 
correspondingly, the decoding the plurality of pieces of image frame data, to obtain the plurality of image frames comprises: 
when obtaining one piece of image frame data each time, decoding the obtained image frame data to successively obtain the plurality of image frames (see Fan, paragraph [0036]: “image frames at each time point are read out frame by frame from the animated image to display the animated image. That is, after the animated image is generated, the terminal may read out the image frames at each time point from the animated image frame by frame in time sequence to display the corresponding animation to the user”), and 
correspondingly, the successively displaying the plurality of image frames, to present the dynamic image comprises: 
when obtaining one image frame through the decoding each time, displaying the obtained image frame, and successively displaying all the image frames, to present the dynamic image (see Fan, paragraph [0037]: “the moving subject in the image may be determined and identified according to the user’s selection, the coordinates can be calculated based on the motion model to generate multiple frames to make the moving subject move. The dynamic image display in one image may be quickly achieved”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 3, the combination teachings of Fan, Könning, and Chen as discussed above also disclose the method according to claim 2, wherein the successively displaying the plurality of image frames, to present the dynamic image comprises: 
after displaying a first image frame, obtaining, from the video file in the preset sequence, second image frame data corresponding to a second image frame (see Chen, paragraph [0032]: “while displaying the video frames, it starts to detect and determine whether a capture instruction is received (step S230). If the capture instruction is not received yet, the video frames are continuously displayed (step S240). Otherwise, once the capture instruction is received, the frame data corresponding to each specific time point will be searched from the digital video data according to the parameter of the digital video data previously recorded and the predetermined time interval, so as to obtain a plurality of captured frames”); 
decoding the second image frame data, to obtain the second image frame (see Chen, paragraph [0033]: “the captured frames that had been decoded are displayed on the screen (step S270). Wherein, the captured frames may be displayed by means of continuously playing in a single-window or sequentially playing in a multi-window, such that the captured frames can be presented to the user”); and 
displaying the second image frame, and successively displaying all the image frames, to present the dynamic image (see Fan, paragraph [0037]: “the moving subject in the image may be determined and identified according to the user’s selection, the coordinates can be calculated based on the motion model to generate multiple frames to make the moving subject move. The dynamic image display in one image may be quickly achieved”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Fan, Könning, and Chen as discussed above also disclose the method according to claim 1, wherein the obtained plurality of image frames are consecutive image frames (see Chen, paragraph [0028]: “the consecutive frames are captured from the digital video and displayed on the screen”).

Regarding claim 13, the combination teachings of Fan, Könning, and Chen as discussed above also disclose the method according to claim 1, wherein when the preset factor satisfies a preset change condition, the obtaining, from the video file based on the preset factor, the plurality of pieces of image frame data in the one-to-one correspondence to the plurality of image frames is performed (see Fan, paragraph [0029]: “The terminal only redraws the pixels of the other content according to their original position coordinates in the corresponding image frame at each time point. And when the corresponding image frame at each time point is generated, the pixels of the other content are first redrawn, and then the corresponding pixels of the moving subject are redrawn in the intermediate position information calculated in S102. Thus, the other content is covered and a clear image frame is obtained and displayed”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 14 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Fan, Könning, and Chen as discussed above also disclose a terminal, comprising: 
a processor, a memory, a display, a video decoder, and a bus, wherein the processor, the memory, the display, and the video decoder communicate with each other by using the bus (see Fan, paragraph [0007]: “As shown in Figure 8, electronic device 800 may include a processor 802, a storage medium 804, a monitor 806, a communication module 808, a database 810, and peripherals 812. Certain devices may be omitted and other devices may be included”), wherein 
the memory stores one or more pieces of program code and at least one video file for implementing a dynamic image (see Fan, paragraph [0008]: “Storage medium 504 may include memory modules, such as ROM, RAM, flash memory modules, and erasable and rewritable memory, and mass storages, such as CD-ROM, U-disk, and hard disk, etc. Storage medium 804 may store computer programs for implementing various processes, when executed by 
Claim 15 is rejected for the same reasons as discussed in claim 2 above.
Claim 16 is rejected for the same reasons as discussed in claim 3 above.
Regarding claim 20, the combination teachings of Fan, Könning, and Chen as discussed above also disclose the terminal according to claim 14, wherein the video decoder is a hardware-based video decoder (see Chen, paragraph [0018]: “An apparatus for capturing consecutive frames in digital video provided by the present invention comprises a receiver, a decoder, a player, a capture unit, and a storage unit”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 21 is rejected for the same reasons as discussed in claim 12 above.
Claim 22 is rejected for the same reasons as discussed in claim 13 above.
Claim 23 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Fan, Könning, and Chen as discussed above also disclose a non-volatile computer readable storage medium (see Fan, FIG. 8 and paragraph [0008]: “Storage medium 804”), wherein the non-volatile computer readable storage medium stores an instruction (see Fan, FIG. 8 and paragraph [0008]: “Storage medium 804 may store computer programs for implementing various processes, when executed by processor 802”), wherein when the instruction is run on a terminal, the terminal performs operations (see Fan, paragraph [0006]: “The electronic devices in the various embodiments may include mobile terminals with data processing capability, such as smart phones, and tablet computers, etc. Figure 8 shows a block diagram of an exemplary electronic device 800”).
 claim 24, the combination teachings of Fan, Könning, and Chen as discussed above also disclose the method according to claim 1, wherein the decoding the image frame data, to obtain at least one image frame comprises: 
decoding the image frame data using a hardware-based video decoder, to obtain the at least one image frame (see Chen, paragraph [0018]: “An apparatus for capturing consecutive frames in digital video provided by the present invention comprises a receiver, a decoder, a player, a capture unit, and a storage unit”; and paragraph [0037]: “the video frames received by the receiver 110 are transmitted to the decoder 130 through the capture unit 150, and decoded by the decoder 130 with an appropriate decoding method”).
The motivation for combining the references has been discussed in claim 1 above.

Allowable Subject Matter
Claims 4-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484       

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484